Citation Nr: 1808754	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-27 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for claimed pain and damage to teeth due to VA dental treatment. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1979 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO). 

In September 2017, the Veteran testified at a videoconference hearing before the undersigned, and a transcript is of record.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has dental disability that was caused by VA dental treatment during 2009 and 2011.  In a May 2010 statement in support of claim, the Veteran claimed that during a dental cleaning, he experienced pain that was unacknowledged by the hygienist and that the hygienist broke a tooth and damaged the back of his porcelain bridge.  He also claimed that in November 2009 the dentist chipped the root of tooth #1 while extracting the damaged tooth from the cleaning and another tooth.  He claimed that the purpose of subsequent dental surgery was to remove a tooth that the dental clinic had damaged.

In a November 2010 statement in support of claim, the Veteran stated that his speech had been impaired, that his ability to chew and grind food had been taken away, and that his smile had been taken away.

During his September 2017 hearing testimony, the Veteran stated that he had no dental issues prior to VA dental care in 2009.  He denied being told during the initial dental consultation that he had existing dental issues.  He stated that during his dental cleaning he felt all kinds of teeth particles in his mouth; he stated that the hygienist told him that it was tartar and calcium buildup on his teeth.  He stated that he was sick to his stomach with pain because there was no anesthesia and that his complaints of pain were ignored by the hygienist.

The Veteran stated that after the cleaning he could see the broken fragments in his mouth and could taste the particles with his tongue.  He stated that after the cleaning, his teeth were sensitive to air, food, and drinking.  He stated that he returned to the dental clinic numerous times complaining of pain but he was told that unless there was swelling, pain medication would not be prescribed.

The Veteran testified that he was in pain from 2009 to 2011 because by 2011 they had removed the fragments of his teeth that had been fractured.  The Veteran testified that he does not experience dental pain today.

VA medical records show that the Veteran was first seen at the VA dental service in May 2009.  It was noted that teeth numbers 5, 17, 18, 19, and 32 were missing and that there were existing dental restorations.  It was recorded that planned procedures included adult dental prophylaxis, extractions of teeth numbers 2, 15, and 16, removal of the #2 root, crowns on teeth numbers 1 and 3, bridge work and a filling.

The medical records show that the Veteran underwent a dental cleaning in June 2009.  The primary diagnosis was chronic periodontitis NOS.  It was recorded that the Veteran presented with heavy tenacious calculus deposits subgingival and interproximal generalized; moderate to severe periodontitis present; moderate bleeding generalized; tissue spongey, especially the lower anteriors; and fair to poor oral hygiene.  It was recorded that root planing and scaling was performed and that the Veteran tolerated the procedure well without complications.  It was noted that the Veteran had appointments in July and September 2009 for additional dental work.

The medical records show that the Veteran was seen in September 2009 for a dental consultation for extraction of teeth #2, #15, and #16 under IV sedation.  It was noted that #2 had gross caries and that restorations were present.  It was noted that the Veteran was not in pain.

The medical records show that the Veteran was seen unscheduled in October 2009 for a complaint of a tooth hurting.  It was recorded that #2 was chipped, and it was noted that the Veteran was already scheduled for removal of #2.  It was recorded that Fuji IX was placed in the chipped tooth and that the Veteran was warned that it was only temporary.

The medical records show that in January 2010 teeth #2, #15, and #16 were extracted under IV sedation.  It was noted that the Veteran tolerated the procedure well and was sent home in stable condition.  It was noted that there were no immediate complications.

It was recorded that the Veteran presented for an emergency evaluation in March 2010 with carious lesion in tooth #1 and food impaction due to the recent extractions and non-functional tooth #1.  The Veteran reported that it was painful after eating, that food got stuck and then would hurt.  It was recorded that, otherwise, the Veteran was pain free.  It was noted that #5 pontic had porcelain covering fractured off; that site #2 was healing well with erythema and edema noted; that tooth #1 had a large carious lesion on the mesial aspect and that the tooth was non-functional.  It was recorded that the Veteran was upset that the hygienist broke the cap of his tooth, pointing to the buccal aspect of #5.

The record shows that in April 2010 the Veteran's tooth #1 was evaluated due to medial defect.  The plan was to extract it at the next available local anesthesia appointment.  Private dental records show that the Veteran had tooth #1 filled in April 2010.  Private dental records also show that in June 2010 the Veteran had fillings to #30, #31, and #20.

VA medical records show that in November 2010, when the Veteran presented for extraction of #1, he stated that he did not want the tooth extracted.  It was recorded that such action was not advisable based upon X-rays and past medical history.  It was recorded that since the Veteran was asymptomatic, no intervention was done.

VA medical records show that in December 2010 the Veteran presented for removal of a broken bridge and preparation for implantation of a three unit permanent bridge.  It was recorded in January 2011 that the new bridge was seated and adjusted.

VA medical records show that in May 2011 it was recommended that tooth #14 be extracted and implants placed at #14 and #19.  It was recorded that in June 2011 tooth #14 was extracted under local anesthesia without complications.

VA medical records show that in July 2011 the Veteran presented without an appointment because a filling came out.  Tooth #20 was diagnosed with reversible pulpitis, and a temporary filling was placed.  The records shows that the following week fillings were placed in #20 and #30 and that the oral surgeon needed to evaluate #13 for extraction because it was fractured.  The records show that #13 was extracted that day.

VA medical records show that in October 2011 the Veteran presented without an appointment complaining of a sharp edge on # 31 and another tooth that felt cracked.  Tooth #31 was smoothed to the Veteran's satisfaction and a hairline fracture in the enamel was noted on #30.  X-rays showed that the lamina dura was intact on #30 and #31.  Tooth #30 was diagnosed as having reversible pulpitis.

VA medical records show that the Veteran was seen in January 2012 for evaluation for dental implants at #13, #14, and #19.  It was noted that the Veteran denied any oral or constitutional complaints at that time.  It was recorded that in April 2012 the Veteran received implants at #13, #14, and #19 without complications.  The records show that he continued to receive VA dental care thereafter.

As the record reflects that the Veteran underwent VA-provided dental procedures during the period claimed by the Veteran and the evidence is unclear whether he has any residual disability, the Board finds that a VA examination is necessary to decide this claim.

Additionally, the Veteran's claims file shows that from March 2008 to August 2014 the Veteran was determined to be incompetent for VA purposes due to the symptoms of service-connected bipolar disorder.  Hence, on remand, in the examination report, the examiner must make a credibility determination in regards to the Veteran's statements concerning his VA dental care from 2009 to 2011.

Last, on remand, any outstanding VA and private treatment records since January 2015 should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file all outstanding VA dental treatment records for the period from January 2015 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

All efforts to obtain additional evidence must be documented in the record.

2.  Schedule the Veteran for a VA examination with a dental clinician who has not participated on his treatment for an opinion as outlined below.  The claims folder (including Virtual VA and VBMS documents) and a copy of this Remand in its entirety must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, and the examiner must indicate on the examination report that such review was undertaken.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  The examiner is asked to make a credibility determination as part of the examination report and provide a fully reasoned explanation.

The examiner must provide an opinion on whether the Veteran has additional dental disability resulting from dental procedures between 2009 to 2011 that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or an event that was not reasonably foreseeable.

The examiner must reconcile any opinion with the evidence of record and cite to the record as appropriate.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.    After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




